



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Grewal, 2015 ONCA 482

DATE: 20150626

DOCKET: C58526

Strathy C.J.O., Cronk and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Parminder Grewal

Appellant

Carolyne Kerr, for the appellant

Mabel Lai, for the respondent

Heard and released orally: June 18, 2015

On appeal from the conviction entered on September 27,
    2012 by Justice David P. Cole of the Ontario Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The appellant seeks to overturn the trial judges refusal to set aside
    his plea of guilty to a charge of aggravated assault. The appellant submits
    that the plea was not unequivocal, his trial counsel was ineffective, and
    defences available to him were not advanced.

[2]

We reject these submissions.

[3]

Before the plea was entered, counsel for the appellant advised the court
    that he had undertaken a plea inquiry, and that the appellant wished to plead
    guilty. At the time of the plea, the Crown read a detailed recitation of the
    facts. At the conclusion, the appellants counsel stated that he had reviewed
    the facts with his client and that they were substantially correct. He raised
    four qualifications, none of which goes to the substance of the allegations. In
    light of the facts admitted, the qualifications do not reasonably give rise to
    a defence.

[4]

The appellant personally pleaded guilty to the charge. He had pleaded
    guilty to other charges in the past. In this case, he was assisted by a Punjabi
    interpreter, represented by an experienced Punjabi counsel, and supported
    throughout by his family members. His instructions were clear. They were
    written, translated and signed by him. Several weeks later, the appellant
    sought to strike the plea.

[5]

The trial judge made findings of credibility. He accepted the evidence
    of the appellants trial counsel regarding the entry of the plea. With respect
    to the appellant, the trial judge expressly disbelieved him, adding, I didnt
    believe a word of what he said. In his reasons for sentence, the trial judge
    noted that the appellant was someone whose criminal background and age clearly
    indicated that he was quite familiar with the workings of the criminal justice
    system.

[6]

The trial judge found that trial counsel had been effective and the plea
    was voluntary, informed and unequivocal. In his reasons for sentence, he
    reiterated that the appellant had utterly failed to demonstrate that his guilty
    plea should be struck. The evidence supported these findings.

[7]

We appreciate that, before this court, the appellant renews his claim that
    his plea to aggravated assault was occasioned by the ineffective representation
    of his trial counsel. In particular, he submits that trial counsels
    representation fell below the applicable standard because he failed to review
    the elements of the offence of obstruct justice with the appellant, or to
    advise him of the potential defence of self-defence.

[8]

Our previous comments regarding the nature of the plea, set out above, also
    apply to the trial judges ruling on the appellants ineffective assistance
    claim. We agree with that ruling. In our view, critically, the appellant has
    failed to demonstrate any prejudice amounting to a miscarriage of justice
    arising from the conduct of his trial counsel.

[9]

We note that the appellant was liable to a significant jail sentence
    upon conviction of the multiple charges that he faced. The negotiated results
    achieved by his trial counsel eliminated that risk. At trial, the Crown
    submitted that the aggravated assault charge itself should attract a four year
    sentence as negotiated by counsel at trial. The trial judge could have accepted
    that submission, which reflected a sentence within the range supported by the
    case law. He did not do so. Instead, he imposed a sentence of 33 months in
    jail, after three months credit to acknowledge the appellants guilty plea.

[10]

The
    prejudice requirement of an ineffective assistance claim not having been demonstrated,
    the appeal fails.

[11]

For
    these reasons, the appeal is dismissed.

G.R. Strathy C.J.O.

E.A. Cronk J.A.

M.L. Benotto J.A.


